                        Case 15-21234-AJC         Doc 65     Filed 01/27/21        Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA


IN RE:                                                                                  CASE NO.: 1$21234-BKC-AJC
                                                                                   PROCEEDING TINDER CHAPTER            13
MORAIMA ROBLES

DEBTOR




                                       NOTICE OF DEPOSIT OF FUNDS WITH
                                  THB UNITED STATES BANKRUPTCY COURT CLERK

NOTICE IS HEREBY GIVEN THAT:

The Trustee has a balance of $1,406.87 remaining in her bank account which represents unpresented checks drawn and
mailed to debtor(s)/creditor(s) in the above named case. Your trustee has made a good faith effort to veriff the correct
rnailing address for said debtors(s)/creditor(s) and deliver the funds before pressenting this notice. More than sufficient
time has passed for these checks to be presented for payment, or the creditor has returned funds indicating they refuse the
funds.

Attaclied and made a part of this notice, is a list, pursuant to FRBP 3011, of the names, claim numbers and addresses of
the debtor(s)/creditor(s) and the amounts to which each is entitled.

    WHERBFORE, your Trustee hereby g ives notice that the above-stated sum has been deposited with the Clerk of the
United States Bankruptcy Couft, Southern District of Florida, to effect closing




Date
                                                                                      K.            ESQUIRE
                                                                                   NDING             13 TRUSTEE
                                                                               o        2
                                                                                            FL   027-9806
COPIES FURNISHED TO:
         MORAIMA ROBLES                                             UNIFUND CCR, LLC
         5701 w25THCOURT#303                                        %O&L LAW GROUP, PL
         HIALEAH, FL 33016-4443                                     3014 W PALMIRAAVE, STE 202
                                                                    TAMPA, FL 33629



         ROBERT SANCHEZ, ESQUIRE                                    O&#038;L LAW LAW GROUP PL
         355 W 49 STREET                                            48I8 W GANDY BLVD
         HIALEAH. FL 330I2                                          TAMPA, FL 33611


         U,S. TRUSTEE
         5IS,W. ISTAVENUE
         MIAMI. FL 33 I30
               Case 15-21234-AJC   Doc 65   Filed 01/27/21   Page 2 of 2
                                                                  NOTICE OF DEPOSIT OF FUNDS
                                                                    CASE   NO,: L5-21234-BKC'AJC

ATTACHMENT

                        NOTICE OF DEPOSIT OF FUNDS \üITH THE
                       UNITED STÄTES BANKRUPTCY COURT CLERK

                          ATTACHMENT - LISTING OT'CLAIMA¡IT

                              CASE NO.: 112123+BKC-AJC




    IJNIFTIND CCR, LLL                                                           $1,406.87
    %O&L LAW GROUP, PL
    3OI4 V/ PALMIRA AVE, STE2O2
    TAMPA, FL33629
                                                                    UNDELIVERABLE/STALE
                                                                     :LAIM   REGISTER#!

     O&#038;L LAW LAW GROUP PL
     4SlSWGANDYBLVD
     TAMPA, FL 33611
